DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 13, 2022 has been entered.
Applicants' arguments, filed January 13, 2022, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
A terminal disclaimer has been filed over U.S. Patent Application No. 16/489,786.


Election/Restrictions
Applicant’s election without traverse of Group I, in the reply filed on March 5, 2021, is acknowledged. Claim 11 has been amended to depend from claim 1. Claims 3 and 4 have been cancelled by Applicants without prejudice or disclaimer. Claims 1-2 and 5-11 are examined herein. 




Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable Zhong (CN104983684 – provided as cite. No. 3 on IDS dated 6/28/2021) in view of Li (WO 2016/040887 - Citations to U.S. 2017/0246288). 
Zhong teaches an oleanic acid polycystic lipidosome (MLV). It is taught to release medicine slowly and provide improved bioavailability (English Abstract). 
Li teaches multilamellar lipid vesicles for delivery of immunomodulatory and immunostimulatory molecules [0080]. The vesicles may be interbilayer crosslinked multilamellar vesicles (ICMVs), which are stabilized by internal linking (e.g., crosslinking) of their lipid bilayers [0081]. Another suitable form of linking is non-cavalent linkage [0083]. The stabilized nature of these vesicles and covalent conjugation of agents allows them to incorporate higher amounts of agents and to retain such agents over a longer time period, as compared to simple liposomes or lipid coated nanoparticles or microparticles [0081]. The vesicles are comprised of one or more lipids in an aqueous environment [0092]. The hydrophobic phase orients within the bilayer and the hydrophilic phase orients toward the aqueous phase(s)(i.e. between apposed bilayer surfaces)[0019][0092]. The oil phase may contain egg phosphatidylcholine (EPC) [0122]. The aqueous phase may comprise imiquimod or saponins [0178-0179]. The immunostimulatory materials activate T-cell receptors [0208][0259](Figures1-3). Suitable oils include fatty oils such as sesame oil [0275]. Suitable agents for inclusion include an antigen such as a full-length protein antigen [0033], IL-10 [0258], genistein as well as many others (see entire document). 
It would have been prima facie obvious to a person having ordinary skill in the art formulating the MLV of Zhong prior to the instant filing date to include the active agents of Li given they are administered from a multi-layered vesicle. MPEP 2143. In doing so, a skilled artisan would understand that the size taught by Li (nanoparticle to micro-particle) overlaps with the instantly recited size of 1-100 microns. MPEP 2144.05(I). 


Claims 1-2 and 5-11 are rejected under 35 U.S.C. 103 as unpatentable over Li (WO 2016/040887 - Citations to U.S. 2017/0246288) in view of Garcia (U.S. 2012/0114740) 
Li teaches multilamellar lipid vesicles for delivery of immunomodulatory and immunostimulatory molecules [0080]. The vesicles may be interbilayer crosslinked multilamellar vesicles (ICMVs), which are stabilized by internal linking (e.g., crosslinking) of their lipid bilayers [0081]. Another suitable form of linking is non-cavalent linkage [0083]. The stabilized nature of these vesicles and covalent conjugation of agents allows them to incorporate higher amounts of agents and to retain such agents over a longer time period, as compared to simple liposomes or lipid coated nanoparticles or microparticles [0081]. The vesicles are comprised of one or more lipids in an aqueous environment [0092]. The hydrophobic phase orients within the bilayer and the hydrophilic phase orients toward the aqueous phase(s)(i.e. between apposed bilayer surfaces)[0019][0092]. The oil phase may contain egg phosphatidylcholine (EPC) [0122]. The aqueous phase may comprise imiquimod or saponins [0178-0179]. The immunostimulatory materials activate T-cell receptors [0208][0259](Figures1-3). Suitable oils include fatty oils such as sesame oil [0275]. 
While Li teaches the inclusion of concentrically arranged lipid bilayers, Li does not specify all forms of vesicles which are suitable. Li does not explicitly teach non-
Garcia teaches a sustained release formulation using multivesicular liposomes (MVLs) [0043]. The oil used to form the MVLs may be squalenes [0044]. The MVLs are generally about 5-50 microns (See Examples and Tables). In multivesicular liposomes the multiple aqueous chambers therein are non-concentric [0036-0037, 0039]. MVLs are taught to impart strength [0038] and stability (Example 3). The particles are taught to occupy a very large proportion, 80%, of the total packed particle volume [0038]. 
It would have been prima facie obvious to one having ordinary skill in the art making the immunomodulating ICMVs of Li to choose the vesicle form of MVL in order to provide sustained delivery and increased mechanical strength. Further, the prior art recognizes both ICMVs (AKA MLLs) and MVLs as multilayered vesicles which provide sustained release and stabilization. A skilled artisan would have been motivated to substitute the ICMV of Li for the MVL of Garcia with a reasonable expectation of success. 
It is noted that the claims take the form of a product-by-process. See MPEP 2113. 
 

Obviousness Remarks
The pending rejections have been modified based on the current claim amendments. The following remarks are provided to address Applicants arguments to the previous rejections. 
Applicants argue that Li is drawn to concentrically arranged lipid bilayers [0082] and it is these concentrically arranged lipid bilayers that are linked. As such, Applicants submit that Li does not teach non-concentric liposomes as shown in Figure 1 of the present Application.
comprised of two or more concentrically arranged lipid bilayers. Thus, Li’s microspheres include one lipid bilayer which is inside of another lipid bilayer. Instant Figure 1 also comprises one lipid bilayer inside of another lipid bilayer. While Examiner disagrees that Li is limited to concentric liposomes, the Garcia reference has been added to explicitly address the presence of non-concentric liposomes in the vesicle. Thus, Applicants argument is unpersuasive. 

Applicants submit that the instant claims require liposome vesicles to be non-covalently connected to each other, but Li discloses vesicles may be interbilayer crosslinked multilammelar vesicles (ICMVs), wherein this internal crosslinking stabilizes their lipid bilayers. Thus, Applicants request that the rejection be withdrawn. 
Examiner disagrees that the Li reference is limited to covalent crosslinking. Li states “any linkage known to those skilled in the art may be employed including covalent and noncovalent linkage, although covalent is preferred.” MPEP 2123 states that “a reference may be relied upon for all that it would have reasonable suggested to one having ordinary skill in the art, including nonpreferred embodiments”. Here, Li explicitly teaches noncovalent attachment as a nonpreferred embodiment. Further, in an MVL as taught by Garcia, the non-concentric liposomes would be in contact with one another inside the vesicle, particularly where the packed particle volume approaches 80% (Garcia at [0038]). 

Applicants argue that Li does not disclose fluid oil (i.e. squalene, an oleic acid), let alone that the recited fluid oil contained in the multi-domain capsule results in structural stability of the multi-domain capsule. 
Examiner disagrees. Li teaches that the oil is sesame oil. Sesame oil is well established as containing oleic acid (see Maeda U.S. 5,137,820 at col.6, lines 40-41). Thus, where sesame oil is included as taught by Li, the composition would also comprise oleic acid as required by the instant claims. Where oleic acid is present, there is a reasonable expectation that the structural stability of the liposomes is improved, particularly given there is no requirement set forth as to what the improvement is relative to.  Further, based on the recitation of “is formed from”, the fluid oil (e.g. oleic acid) is recited only as an ingredient in the process of forming the multi-domain vesicle and is not required to be present in the multi-domain vesicle. Garcia teaches the inclusion of squalenes and Zhong teaches the inclusion of oleic acid. Thus, the instant claims are prima facie obvious over the cited prior art.   


Conclusion
No claims are currently allowed. 




Correspondence
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612